                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF OREGON


DEREK C. O.,1                           6:18-cv-00735-BR

          Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


KATHERINE L. EITENMILLER
Harder, Wells, Baron & Manning, P.C.
474 Willamette St.
Eugene, OR 97401
(541) 686-1969

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
HEATHER L. GRIFFITH
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3709

          Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Derek C. O. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act.       This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court REVERSES the

decision of the Commissioner and REMANDS this matter pursuant to

sentence four of 42 U.S.C. § 405(g) for further administrative

proceedings.



                        ADMINISTRATIVE HISTORY

     On February 4, 2014, Plaintiff protectively filed his




2 - OPINION AND ORDER
application for DIB benefits.    Tr. 18, 157-63.2   Plaintiff

alleges a disability onset date of July 5, 2013.     Tr. 18, 157.

Plaintiff=s application was denied initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on February 1, 2017.    Tr. 67-103.   Plaintiff and a

vocational expert (VE) testified at the hearing.     Plaintiff was

represented by an attorney at the hearing.

     On May 9, 2017, the ALJ issued an opinion in which he found

Plaintiff is not disabled and, therefore, is not entitled to

benefits.   Tr. 18-30.   On May 11, 2017, Plaintiff requested

review by the Appeals Council.    Tr. 155.    On February 20, 2018,

the Appeals Council denied Plaintiff=s request to review the ALJ=s

decision, and the ALJ=s decision became the final decision of the

Commissioner.   Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07

(2000).

     On April 26, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.




     2 Citations to the official Transcript of Record (#9) filed
by the Commissioner on November 23, 2018, are referred to as
"Tr."


3 - OPINION AND ORDER
                             BACKGROUND

     Plaintiff was born on January 5, 1986.      Tr. 29, 157.

Plaintiff was 27 years old on his alleged disability onset date.

Tr. 29.    Plaintiff has at least a high-school education.

Tr. 29.    Plaintiff has past relevant work experience as a

cashier, assistant manager, store laborer and sales attendant.

Tr. 29.

     Plaintiff alleges disability due to schizophrenia.

Tr. 105.

     Except as noted, Plaintiff does not challenge the ALJ=s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ=s summary of the

medical evidence.    See Tr. 23-29.



                              STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate his inability Ato engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months.@       42



4 - OPINION AND ORDER
U.S.C. § 423(d)(1)(A).    The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm=r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

Arelevant evidence that a reasonable mind might accept as

adequate to support a conclusion.@   Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm=r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of

evidence] but less than a preponderance.     Id. (citing Valentine,

574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm=r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
Cir. 2008).    Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.     The Regulatory Sequential Evaluation

       At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. § 404.1520(a)(4)(i).   See

also Keyser v. Comm=r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

       At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§ 404.1509, 404.1520(a)(4)(ii).     See also Keyser, 648 F.3d at

724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the



6 - OPINION AND ORDER
listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.     20 C.F.R.

§ 404.1520(a)(4)(iii).   See also Keyser, 648 F.3d at 724.    The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, she must

assess the claimant=s residual functional capacity (RFC).    The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.    20 C.F.R.

§ 404.1520(e).   See also Social Security Ruling (SSR) 96-8p.       AA

>regular and continuing basis= means 8 hours a day, for 5 days a

week, or an equivalent schedule.@   SSR 96-8p, at *1.   In other

words, the Social Security Act does not require complete

incapacity to be disabled.   Taylor v. Comm=r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.   20 C.F.R. § 404.1520(a)(4)(iv).

See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     If the Commissioner reaches Step Five, she must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 404.1520(a)(4)(v).   See also

Keyser, 648 F.3d at 724-25.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.     Lockwood v.

Comm=r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.   If the Commissioner meets this burden,

the claimant is not disabled.    20 C.F.R. §§ 404.1520(g)(1).



                           ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since July 5, 2013, Plaintiff=s

alleged disability onset date.    Tr. 20.

     At Step Two the ALJ found Plaintiff has the severe

impairments of schizophrenia and major depressive disorder.

Tr. 20-21.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of



8 - OPINION AND ORDER
the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 21.   The ALJ found Plaintiff has the RFC to

perform a full range of work at all exertional levels with the

following nonexertional limitations:      can only perform simple,

routine, and repetitive tasks; can occasionally respond

appropriately to supervisors, coworkers, and the public; can

only make simple work-related decisions relating to changes in

the work setting; and requires time "off task" that can be

accommodated by normal breaks.    Tr. 22.

     At Step Four the ALJ concluded Plaintiff is unable to

perform his past relevant work.   Tr. 29.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as industrial cleaner,

laboratory-equipment cleaner and hand-packager.     Tr. 30.

Accordingly, the ALJ found Plaintiff is not disabled.     Tr. 30.



                             DISCUSSION

     Plaintiff contends the ALJ erred when he failed (1) to

provide clear and convincing reasons for discounting Plaintiff's

subjective symptom testimony; (2) to provide clear and

convincing reasons for rejecting the medical opinions of

examining physicians Scott Alvord, Psy.D., and Gregory Cole,



9 - OPINION AND ORDER
Ph.D.; and (3) to consider properly the lay-witness testimony of

Joseph Beckenhauer and Joy Smoldt, Plaintiff's former employers,

and Leesa Decker, Plaintiff's mother.

I.   The ALJ did not err when he found Plaintiff's testimony was
     not fully credible.

     Plaintiff contends the ALJ erred when he failed to provide

clear and convincing reasons for discounting Plaintiff=s symptom

testimony.

     A.      Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     AFirst, the ALJ must determine whether the

claimant has presented objective medical evidence of an

underlying impairment >which could reasonably be expected to

produce the pain or other symptoms alleged.=@    Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035B36 (9th Cir. 2007)).     The claimant

is not required to show that his Aimpairment could reasonably be

expected to cause the severity of the symptom [he] has alleged;

[he] need only show that it could reasonably have caused some

degree of the symptom.@    Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).     A

claimant is not required to produce Aobjective medical evidence


10 - OPINION AND ORDER
of the pain or fatigue itself, or the severity thereof.@   Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, Athe ALJ can reject the claimant's testimony about

the severity of [his] symptoms only by offering specific, clear

and convincing reasons for doing so.@   Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(A[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.@).   General assertions that the claimant's testimony is not

credible are insufficient.    Parra v. Astrue, 481 F.3d 742, 750

(9th Cir. 2007).    The ALJ must identify "what testimony is not

credible and what evidence undermines the claimant's

complaints."   Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.    Analysis

           The ALJ found Plaintiff's "statements concerning the

intensity, persistence and limiting effects of [his] symptoms

are not entirely consistent with the medical evidence and other

evidence in the record."   Tr. 23.



11 - OPINION AND ORDER
           1.      Medical Evidence

                   Plaintiff described in his Adult Function Report

a history of psychosis that (1) causes him to be suspicious;

(2) interferes with his sleep; (3) causes him difficulty in

completing tasks at work; and (4) creates problems with

maintaining relationships, keeping a schedule, and attending to

tasks.   Tr. 23.    Plaintiff also indicated the "voices" he

"experiences" make it difficult for him to communicate and cause

memory problems.     Tr. 23.   Plaintiff contends the ALJ "provided

a cursory summary of the treatment record and improperly cherry-

picked the evidence to focus on periods of improved symptoms."

Pl.'s Brief (#13) at 14.

                   The ALJ found Plaintiff's symptom testimony is

not consistent with the medical evidence.       For example, the ALJ

noted Plaintiff was hospitalized in August 2013 with poorly

controlled schizophrenia, but Plaintiff was merely counseled to

exercise regularly, to eat healthy, and to seek mental-health

services when he was discharged.       Tr.23, 262-64.   The ALJ also

noted numerous instances between 2014 and 2016 when Plaintiff

reported a decrease in his symptoms as a result of taking his

medications, that he was doing "pretty good," and that his

situation was stable.     Tr. 24.     In addition, the ALJ noted the



12 - OPINION AND ORDER
record reflects Plaintiff's mental-status examinations were

mostly within normal limits, that he had a cooperative attitude,

that his thought processes were goal-directed, and that there

were not any concerns about his intellectual functioning.

Tr. 24.

          2.      Work and Other Activities

                  The ALJ also discounted Plaintiff's symptom

testimony based on his work and other activities.     Tr. 24-25.

For example, in March 2014 Plaintiff participated in vocational

rehabilitation services.    In April 2014 Plaintiff interviewed

for a part-time job, but he later obtained a full-time position

at a cleaning company.    Tr. 24, 80, 347.    In June 2014 Plaintiff

reported to his vocational counselor that he was working a

"double shift" the next day, and he denied having any concerns

about his employment.    Plaintiff also stated collecting

disability was "more important" than working so he could "focus

on his future."    Tr. 24, 330, 407.   In September 2014 his

vocational-rehabilitation file was closed because of his

continued employment.    Tr. 260.

          In June 2016 Plaintiff reported to his vocation

counselor that he wanted to quit his job because he did not like

it, but he was concerned about losing his "section 8" housing.



13 - OPINION AND ORDER
Plaintiff did not express any need to quit his job due to his

impairments.   Tr. 25, 883.

            In November 2016 Plaintiff told his vocational

counselor that he was no longer interested in "supported

employment" because he was already working and "that was keeping

his schedule busy."   Tr. 25, 855.

            The ALJ also noted Plaintiff was engaged in daily

activities that were inconsistent with his symptom testimony.

For example, Plaintiff indicated his hobbies were watching

television, painting, and reading and writing poetry.    Tr. 25,

316.   Plaintiff washes dishes twice a week; sweeps, mops, and

vacuums twice a month; and does his laundry weekly.    Tr. 25,

316.   In September 2015 Plaintiff was seeking a community-

college education.    Tr. 25, 708.   In March 2016 Plaintiff was

working up to five days per week and attending school two days

per week.   Tr. 25, 912.   In his Adult Function Report Plaintiff

described performing his personal care, working on an art

project, writing grant applications, attending mental-health

appointments, and working at a job.    Tr. 26, 210.   The ALJ noted

Plaintiff had been able to live on his own and to maintain his

place of living for over a year.     Tr. 26.

            Although Plaintiff contends the records show his



14 - OPINION AND ORDER
activities support his testimony, an alternative interpretation

of the record is not sufficient.     As long as there is

substantial evidence to support the ALJ's interpretation of the

evidence and that interpretation is based on correct legal

standards, the court must uphold the ALJ's determination.      See

Burch v. Barnhart, 400 F.3d 676, 680-81 (9th Cir. 2005).

      On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided clear and

convincing reasons supported by substantial evidence in the

record for doing so.

II.   The ALJ erred when he failed to provide clear and
      convincing reasons for rejecting the medical opinions of
      Dr. Alvord and Cole, Plaintiff's examining physicians.

      Plaintiff contends the ALJ erred when he rejected the

opinions of Drs. Alvord and Cole.

      A.     Standards

             AIn disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability C the claimant's ability to

perform work.@    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     AIn conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an



15 - OPINION AND ORDER
ALJ's weighing of medical evidence.@      Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).       Specifically, the

court must Adistinguish among the opinions of three types of

physicians:     (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant

(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).@       Garrison, 759

F.3d at 1012.     AAs a general rule, more weight should be given to

the opinion of a treating source than to the opinion of doctors

who do not treat the claimant.@    Id.   Although the opinion of a

treating physician is entitled to greater weight than that of an

examining physician, the opinion of an examining physician is

entitled to greater weight than that of a nonexamining

physician.     Ryan, 528 F.3d at 1198.   AThe weight afforded a

nonexamining physician's testimony depends >on the degree to

which [he] provide[s] supporting explanations for [his]

opinions.=@    Id. (quoting 20 C.F.R. § 404.1527(d)(3)).

             AIf a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence.@      Id.   Even when contradicted,

a treating or examining physician's opinion is still owed



16 - OPINION AND ORDER
deference and will often be Aentitled to the greatest weight

. . . even if it does not meet the test for controlling weight.@

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).        An ALJ can

satisfy the Asubstantial evidence@ requirement by Asetting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and

making findings.@     Reddick, 157 F.3d 715, 725 (9th Cir. 1998).

AThe ALJ must do more than state conclusions.    He must set forth

his own interpretations and explain why they, rather than the

doctors', are correct.@     Id. (citation omitted).

      B.   Analysis

           1.   Dr. Cole

                On June 11, 2014, Plaintiff was examined by

Dr. Cole, who performed a psychodiagnostic evaluation.       Tr. 313-

17.   Dr. Cole observed Plaintiff's "mood was good, and his

affect was congruent with his verbalizations."        Tr. 315.

Plaintiff demonstrated organized thought processes and content,

and he had fair insight and judgment.     Tr. 315.    Tests indicated

Plaintiff has some problem with attention and concentration and

that he exhibited slightly below-average intellectual

capabilities, but he demonstrated average immediate memory and

above-average delayed memory.     Tr. 316.



17 - OPINION AND ORDER
                Dr. Cole diagnosed Plaintiff with "Unspecified

Schizophrenia Spectrum and Other Psychotic Disorder; and

Unspecified Anxiety Disorder."   Tr. 317.    Dr. Cole opined

Plaintiff would benefit from follow-up psychological services

and behavioral-medication management.    Dr. Cole found Plaintiff

has mild problems in attention and concentration, but he was

able to sustain simple routine tasks and was able to complete

simple multiple-step tasks.   Tr. 317.     Dr. Cole noted

Plaintiff's "level of anxiety, and the potential for increased

psychotic symptomatology under stress, would be the primary

factors, which would impact his overall level of vocational

success."   Tr. 317.

                The ALJ agreed the tests supported Dr. Cole's

findings, but the ALJ noted Dr. Cole "did not list an explicit

residual functional capacity."   Tr. 27.    The ALJ, therefore,

gave only "partial weight" to Dr. Cole's assessment.        Tr. 27.

                A doctor is not required to specify a residual

functional capacity for a claimant in order to have his opinion

credited.   Social Security Regulations provide:    "Although we

consider opinions from medical sources on issues such as . . .

your residual functional capacity . . . the final responsibility

for deciding these issues is reserved to the Commissioner."       20



18 - OPINION AND ORDER
C.F.R. § 404.1527(d)(2).   Accordingly, it was improper for the

ALJ to reject Dr. Cole's assessment because it did not set out

"an explicit residual functional capacity."

                 The ALJ also rejected Dr. Cole's opinion on the

ground that it was based "mostly" on Plaintiff's self-reporting.

Tr. 27.    Although a physician's opinion of disability "premised

to a large extent upon the claimant's own accounts of his

symptoms and limitations may be disregarded where those

complaints have been properly discounted," that standard does

not apply to a doctor's opinion regarding mental-health issues.

                 In Buck v. Berryhill the Ninth Circuit held a

psychiatrist's report "should not be rejected simply because of

the relative imprecision of the psychiatric methodology . . .

[Citation omitted].   Psychiatric evaluations may appear

subjective, especially compared to evaluation in other medical

fields.    Diagnoses will always depend in part on the patient's

self-report, as well as on the clinician's observations of the

patient.   But such is the nature of psychiatry."   869 F.3d 1040,

1049 (9th Cir. 2017).

                 On this record the Court concludes the ALJ failed

to provide legally sufficient reasons supported by substantial

evidence in the record for discounting Dr. Cole's opinion.



19 - OPINION AND ORDER
           2.    Dr. Alvord

                 On January 18, 2017, Plaintiff was examined by

Dr. Alvord, who performed a psychological evaluation.    Tr. 1003-

09.   Dr. Alvord observed Plaintiff was "generally cooperative

and pleasant, but very flat/blunted regarding his affect" and

his mood was depressed.   Tr. 1006.   Dr. Alvord noted Plaintiff's

thought processes were "significant for mild tangentiality," and

he occasionally appeared to "zone off" or was distracted by what

was possibly "internal stimuli."    Tr. 1006.   Tests indicated

Plaintiff had low-average intellectual functioning and

borderline memory functioning.    Tr. 1007.

                 Dr. Alvord diagnosed Plaintiff with

"Schizophrenia Paranoid Type vs. Schizoaffective Disorder

Bipolar Type," "Mild Neurocognitive Disorder (secondary to

antipsychotic medications vs. unknown etiology)," "Depressive

Disorder (NOS)," and "Remote History of ETOH/Unknown Substance

Use Disorder."   Tr. 1008.    Dr. Alvord concluded Plaintiff was

"psychiatrically ill," and "his history of occupational

struggles will likely continue."    Tr. 1008.   Dr. Alvord

concluded Plaintiff would have difficulty performing detailed

and complex tasks, accepting instructions from supervisors,

interacting with coworkers and the public, performing work



20 - OPINION AND ORDER
activities on a consistent basis without special or additional

instructions/accommodations, maintaining regular attendance in

the workplace, completing a normal workday/workweek without

interruptions from a psychiatric condition, and dealing with the

usual stress encountered in the workplace.   Tr. 1008-09.

                 The ALJ gave Dr. Alvord's opinion "partial

weight."   Tr. 28.   Although the ALJ credited Dr. Alvord's

opinion that Plaintiff could "perform at least simple and

repetitive tasks," the ALJ assigned "little weight" to the rest

of Dr. Alvord's opinion on the ground that it was "based heavily

on the claimant's reporting about his symptoms and conditions."

Tr. 28.    As noted, this is not a proper basis for rejecting the

opinion of a physician regarding a claimant's mental-health

issues.    Buck, 869 F.3d at 1049.

                 The ALJ also found Dr. Alvord "did not provide

any specific reasoning as to why [Plaintiff] would have

difficulty maintaining regular attendance in the workplace or

acknowledge that [Plaintiff] has worked with his condition in

the past," and Dr. Alvord "did not cite to any objective factors

to substantiate the findings."   Tr. 28.   The ALJ found

"instances of low motivation along with medication non-

compliance" contributed to Plaintiff's "problems sustaining



21 - OPINION AND ORDER
work."   Tr. 28.

                The ALJ is not required to accept a physician's

opinion that is "brief, conclusory, and inadequately supported

by clinical findings."   Chaudhry v. Astrue, 688 F.3d 661, 671

(9th Cir. 2012).   The ALJ, however, must satisfy the Asubstantial

evidence@ requirement by Asetting out a detailed and thorough

summary of the facts and conflicting clinical evidence, stating

his interpretation thereof, and making findings.@   Reddick, 157

F.3d at 725.

                Based on this record the Court concludes the ALJ

failed to provide legally sufficient reasons supported by

substantial evidence in the record for discounting Dr. Alvord's

opinion.

           Accordingly, the Court concludes the ALJ erred when he

discounted the opinions of Drs. Cole and Alvord, Plaintiff's

examining physicians.

III. The ALJ did not err when he discounted the lay-witness
     statements.

     Plaintiff contends the ALJ erred when he failed to provide

germane reasons to discount the lay-witness statements of Joseph

Beckenhaur and Joy Smoldt, Plaintiff's former managers, and

Leesa Decker, Plaintiff’s mother, regarding Plaintiff’s

limitations.


22 - OPINION AND ORDER
     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."       Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).     The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."       Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and

the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.      Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).      See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

     B.     Analysis

            1.   Joseph Beckenhauer and Joy Smoldt

                 Beckenhauer was Plaintiff's manager at a Taco

Time restaurant.     On February 8, 2017, Beckenhauer submitted a

statement to the ALJ.     He noted Plaintiff had good attendance,

was always on time, had a positive attitude, and was a good team

helper.   Tr. 252.     He stated, however, that Plaintiff had "super

high needs," required "near constant supervision and oversight,"



23 - OPINION AND ORDER
was extremely limited in his comprehension, had poor memory, and

required constant re-training on "the simplest of job duties."

Tr. 252.

                 Smoldt was Plaintiff's team leader at Jo's

Cleaning Service.    She stated Plaintiff was "likeable and showed

to work," but he "lacked focus to stay on task or get jobs

done."    Tr. 255.   Smoldt also had to repeatedly show Plaintiff

how to do simple tasks, and she often found him "off wandering

around on the job," which "created animosity among the team

since it was obvious [Plaintiff] was not doing his fair share."

Tr. 255.

                 The ALJ gave these statements "partial weight."

Tr. 27.    The ALJ concluded the limitations expressed by Smoldt

and Beckenhauer were "mostly subjective" and inconsistent with

other evidence in the record.    Tr. 27.   The ALJ instead relied

on Dr. Alvord's opinion that Plaintiff could perform at least

simple and repetitive tasks "based on objective testing."

Tr. 27, 1008.

            2.   Leesa Decker

                 On April 18, 2014, Decker, Plaintiff's mother,

submitted a Third-Party Function Report.    Tr. 187-94.   On

February 8, 2017, she also submitted a statement to the ALJ on



24 - OPINION AND ORDER
behalf of Plaintiff.   Tr. 253-55.

                 Decker reported Plaintiff has a very poor memory,

an unpredictable temper, an erratic sleep routine, and often

paces the house during the night.    Plaintiff needs reminders to

take medication, to do personal care, and to complete tasks.

Decker noted Plaintiff has difficulty understanding simple

instructions due to his memory issues and struggles with

paranoia.   Decker also noted, however, Plaintiff completes art

projects, takes care of the family dog, uses the Internet,

prepares simple meals, and completes light chores.

                 Although the ALJ gave "little weight" to Decker's

statements regarding Plaintiff's limitations and symptoms on the

ground that they were not supported by the medical record, the

ALJ concluded Decker's statements regarding Plaintiff's

activities were consistent with the record overall, which

reflects he is "fairly functional."   Tr. 26.

                 The ALJ also noted when Plaintiff is medicated

properly and motivated, he is able to attend school and to work.

The ALJ also noted Plaintiff expressed the desire to quit work

for reasons "beyond his impairments."   Tr. 26.

            On this record the Court concludes the ALJ did not err

when he discounted the lay-witness statements of Plaintiff's



25 - OPINION AND ORDER
former employers and Plaintiff's mother because he provided

germane reasons for doing so.



                                REMAND

        The Court must determine whether to remand this matter for

further proceedings or to remand for the calculation of

benefits.

        The decision whether to remand for further proceedings or

for immediate payment of benefits generally turns on the likely

utility of further proceedings.     Carmickle, 533 F.3d at 1179.

The court may "direct an award of benefits where the record has

been fully developed and where further administrative

proceedings would serve no useful purpose."     Smolen, 80 F.3d at

1292.

        The Ninth Circuit has established a three-part test "for

determining when evidence should be credited and an immediate

award of benefits directed."     Harman v. Apfel, 211 F.3d 1172,

1178 (9th Cir. 2000).    The court should grant an immediate award

of benefits when

             (1) the ALJ has failed to provide legally sufficient
             reasons for rejecting such evidence, (2) there are no
             outstanding issues that must be resolved before a
             determination of disability can be made, and (3) it is
             clear from the record that the ALJ would be required



26 - OPINION AND ORDER
             to find the claimant disabled were such evidence
             credited.

Id.    The second and third prongs of the test often merge into a

single question:    Whether the ALJ would have to award benefits

if the case were remanded for further proceedings.     Id. at 1178

n.2.

       As noted, the Court concludes the ALJ failed to provide

legally sufficient reasons supported by substantial evidence in

the record for discounting the opinions of Drs. Cole and Alvord

as to Plaintiff's mental health-issues and limitations.    Thus,

the ALJ must reconsider the examining physician's opinions to

determine whether Plaintiff is disabled.

       The Court, therefore, remands this matter to the ALJ for

further administrative proceedings consistent with this Opinion

and Order.



                              CONCLUSION

       For these reasons, the Court REVERSES the decision of the

Commissioner and REMANDS this matter pursuant to sentence four




27 - OPINION AND ORDER
of 42 U.S.C. § 405(g) for further administrative proceedings

consistent with this Opinion and Order.

     IT IS SO ORDERED.

     DATED this 3rd day of June, 2019.



                              /s/ Anna J. Brown
                         ______________________________________
                         ANNA J. BROWN
                         United States Senior District Judge




28 - OPINION AND ORDER
